Order entered April 18, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00338-CR

                           KENNETH TYRELL WINSLOW, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 7
                                      Collin County, Texas
                              Trial Court Cause No. 001-85568-2017

                                           ORDER
       Before the Court is appellant’s April 17, 2018 motion to withdraw his appeal. Although

the motion is signed by counsel, it is not signed by appellant as required by Texas Rule of

Appellate Procedure 42.2. TEX. R. APP. P. 42.2 (“appellant and his or her attorney must sign the

motion.”).

        We DENY the motion without prejudice to filing a motion that complies with the rules

of appellate procedure.

                                                     /s/   LANA MYERS
                                                           JUSTICE